 424DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,AFL-CIO,Local Union No.257andGlenn L.Whitman and Robert R. Jolley, d/b/a Osage NeonPlastics.Case AO- 114June 5, 1969ADVISORY OPINIONThis is a petition filed on November5, 1968, byInternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local Union No. 257,herein called theUnion,foranAdvisoryOpinionpursuant toSections 102.98 and 102.99 of the National LaborRelations Board Rules and Regulations, Series 8, asamended.On November 14, 1968,GlennL.Whitman and Robert R. Jolley,d/b/a Osage NeonPlastics,herein called the Employer,filed a responseto the petition.On December 2. 1968,theUnionfiled a brief in support of the petition.In pertinent part,the petition, the response andthe brief allege as follows:1.There is presently pending in theCircuit Courtof Cole County,Missouri,herein called the StateCourt,an injunction proceeding (Cause No.24029)filedby the Employer seeking to enjoin the Unionand certain named representatives from picketingand causing work stoppages at the construction siteatSouth 10 Mile Drive and U. S. Highway 50West,Cole County,Missouri,where Mr. and Mrs.Eugene J. Knipp had contracted for the constructionof a building on which the Employer and othercontractorswere working.The new building wasleased by the Knipps to Knipp Motors Inc.,' hereincalledKnippMotors,anOldsmobile and Cadillacdealer.The injunction petition alleged that the intentand purpose of the Union'spicketingof theconstruction sitewas to "establish a secondaryboycott."2.The Employerwas engaged in erecting andinstallingon the building at the construction sitesome panel signs which belonged to Knipp Motors.The signs had been removed from the auto dealer'sold premises,located at 611West Dunklin, ColeCounty,Missouri.In furtherance of its dispute withthe Employer,theUnion picketed for a few hourswhile the signs were being removed.Also picketingoccured whenever the Employer's vehicles and/oremployees approached or attempted to enter uponthe construction site in order to install and erect thesigns of Knipp Motors.The picketing continueduntilOctober 11, 1968, when the State Courtentered anex parteorder enjoining the picketing.Subsequently,itdenied the Union'sOctober 18,1968,motion to dismiss the temporary restrainingorder.Thereafter, on November I, 1968, the KansasCity State Court of Appeals,State of Missouri,deniedtheUnion'spetitionforaWritofProhibition.3.The Employer,a partnership with its principalplace of business at 1405 Indiana Street,Columbia,Missouri,is generally engaged in the sign business incentralMissouri,and employs 37 employees.4.Knipp Motors is a corporation engaged in theretail sale,servicing and leasing of new Oldsmobilesand Cadillacs and used automobiles.Its old place ofbusiness was located at 611West Dunklin Street,Cole County,Missouri,and its current place ofbusiness is in the new building constructed for theKnipps and leased by them to the Knipp Motors,located at South 10 MileDrive and U.S.Highway50West, Cole County,State of Missouri.Duringthe fiscal year ending July31, 1968,the gross salesof Knipp Motors,exceeded$1,000,000.5.On October 4, 1968,theEmployer filed acharge in Case17-CC-353 withthe Board's Region17Office,alleging,interalia,that the Union'spicketinginducedandencouragedindividualsemployed by Knipp Motors and other persons= tostrikewith the object of causing such persons tocease business with the Employer,thereby violatingSection8(b)(4)(B)of the Act. Pursuant to theEmployer'srequest to withdraw the charge, theRegionalDirector of Region 17 on October 10,approved the withdrawal.Subsequently,on October15,he advised the Union that, in approving thewithdrawal,he had made no determination as to theBoard's jurisdictionover the Employer or thesubject matter of the charge.6.No representation or unfair labor practiceproceedings concerning this labor dispute are nowpending before the Board.7.The StateCourt has made no findingsconcerning commerce data relevant to the Board'sjurisdiction.8.In urging that the Board issueanAdvisoryOpinion that it would assert jurisdiction herein, theUnion argues that: (1) its picketingactivityarguablyconstituted conduct either protectedby the Act orprohibited by Section 8(b)(4) of theAct; (2) thecommercedata ofKnippMotors, a secondaryemployer,whose two premises werepicketed by theUnionmust be considered in determining thejurisdictionalquestion;and (3)since the Boardwould assert jurisdiction over Knipp Motors whoseoperations were affected by the picketing,the Boardshould advise that it would also assert jurisdictionherein.9.On the other hand,the Employer contends thatitisnot engaged in interstate commerce and doesnotcomewithintheBoard'sjurisdiction.Itconcedes,ineffect,thatKnippMotors has anannual volume of retail sales in excess of $1 million.Itargues,however,thatKnippMotors is "aseparate entity and a complete stranger to [theEmployer] and there is no connection whatsoever,letaloneofthatofemployer,primaryor'Eugene J. Knipp is the President of Knipp Motors Inc.176 NLRB No. 56'Stokes Electric Co., Roy Sheperle Construction Co., and CasePaintingand Decorating Co. IBEW, LOCAL 257secondary,"and that thereforeKnippMotors'operations should not afford a basis for theassertion of jurisdiction herein.On the basis of the above, the Board is of theopinion that:1.The Employer is a nonretail enterprise engagedinthe sign business inColumbia,Missouri.Asspecific commerce data pertaining to the Employer'soperations has not been submitted, we are unable tomake a determination as to the Board's jurisdictionover the Employer. We, therefore, shall assume forthepurpose of this Advisory Opinion that theEmployer's operations do not meet the Board'sstandards for the assertion of jurisdiction over it.2.Knipp Motors is a retail enterprise which hasbeen engaged in the sale, servicing and leasing ofnewOldsmobilesandCadillacsandusedautomobiles at its old premises, 611West DunklinStreet,ColeCounty,Missouri,and at its newpremises, South 10 Mile Drive and U. S. Highway50 West, Cole County, Missouri.3.The Board's current standard for assertingjurisdiction over a retail enterprise falling within itslegaland statutory jurisdiction is a gross annualvolume of business of at least $500,000.' KnippMotors' annual gross volume of business exceeds $1millionand thus satisfies the Board's monetarystandard for retail enterprises. Although normallysome proof must be made of legal and statutoryjurisdiction, it is not unreasonable to assume, forpurposes of this Advisory Opinion, that, in view ofKnipp Motors'gross annualvolume of business ofmore than $1 million in sales, servicing and leasingof automobiles, particularly new Oldsmobiles andCadillacs,most of which presumably were shippedfrom outside of Missouri, the Board's legal andstatutory jurisdiction overKnippMotors does in'CarolinaSuppliesand CementCo.,122 NLRB 88, 89.425fact exist and can be established. Accordingly, theBoard would assert jurisdiction over the operationsof Knipp Motors.4. In cases involving secondary activity by a unionwhich may be violative of Section 8(b)(4) of the Actwhere, as here assumed, the employer's operationsdo not meet the Board's jurisdictional standards, theBoard will take into consideration for jurisdictionalpurposes not only the operations of the primaryemployer, but also the entire operations of thesecondary employers at the locations affected by thealleged conduct involved.' The Union's picketing oftheEmployer at Knipp Motors' old and newpremises was secondary activity which affected theentire retail operations of secondary employer KnippMotors,overwhose operations, the Board asindicated above, would assert jurisdiction. In thesecircumstances and in accord with established Boardprecedent the Board would assert jurisdiction overtheprimaryEmployer and Knipp Motors, thesecondary employer affected by the Union's activitywhether or not such activity is, in fact, violative ofSection 8(b)(4)of the Act.Accordingly, the parties are therefore advised,under Section 102.103 of the Board's Rules andRegulations,Series 8, as amended, that on theallegations here present, the commerce operations oftheprimary employer and those of secondaryemployer,KnippMotors at its old and newpremises, the locations affected by the Union'ssecondary conduct, are such that the Board wouldassert jurisdictionwith respect to labor disputescognizable under Sections 8 or 10 of the Act."'GeorgeFParavieini,Individuallyand tradingasD.L.W.TransportationCompany,145 NLRB 212.'Ibid.See alsoMadison Budding do Construction Trades Council,Wrllham Arnold. at al. (H & K Lathing Company),134 NLRB 517.'ln view of our determination herein,ithas been unnecessary to considerthe commerce data of the other neutral employers involved in the Union'spicketing activity at the construction site